Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a method of fabricating a clamp fixture for aligning a plurality of sliders in one or more rows against one or more reference datums wherein the method comprises the steps of machining a monolithic structure in a first direction and in a second direction orthogonal to the first direction to define a reference datum in each row, a pair of gaps to define individual flexures in each row.  The closest prior art of Husted US 4502601 and Hartmann US 3665370 disclose connector devices with flexible members actuated by camshafts to grip a substrate.  However, the prior art fails to disclose, teach or suggest to one of ordinary skill in the art wherein the clamp fixture is formed from a monolithic structure defining flexures and reference datums in rows.  The prior art of Sarda US 8424940 and Dreisig US 4858980 teach gripper devices with flexure joints for actuating the grippers between a clamped position and an unclamped position.  However, the prior art of fails to disclose, teach or suggest to one of ordinary skill in the art wherein the flexure joints are formed from a monolithic structure formed in rows as claimed.  For the above reasons, the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723